THE THIRTEENTH COURT OF APPEALS

                                   13-20-00201-CV


                              EDUARDO JACAMAN
                                     v.
                          NATIONSTAR MORTGAGE, LLC


                                  On Appeal from the
                      49th District Court of Webb County, Texas
                     Trial Court Cause No. 2014-CVF-000650-D1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

March 25, 2021